department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc fip tl-n- uilc internal_revenue_service national_office field_service_advice memorandum for matthew j fritz associate area_counsel heavy manufacturing construction transportation cc lm mct cin from lon b smith acting associate chief_counsel financial institutions and products cc fip subject mark to market issue this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend parent product taxpayer subsidiary state a corporation trust date dollar tl-n- amount date date date dollar dollar dollar dollar dollar dollar dollar dollar dollar issue whether taxpayer may mark its securities to market pursuant to sec_475 of the internal_revenue_code facts the facts as set forth in your fsa request are as follows parent is a global developer manufacturer and supplier of product parent is the parent company of a consolidated_group that includes taxpayer and subsidiary taxpayer and subsidiary are state a corporations subsidiary is engaged in the sale of product according to parent taxpayer was formed to improve subsidiary’s balance_sheet while delivering operational results acceptable to shareholders on date taxpayer and subsidiary entered into the purchase agreement the stated purpose of the purchase agreement was the sale of subsidiary's receivables from the sale of product subsidiary was designated as the originator and servicer and taxpayer was designated as the buyer pursuant to the tl-n- purchase agreement subsidiary sold its u s receivables derived from product to taxpayer for an amount determined to approximate the fair_market_value of the receivables subsidiary continued to service the receivables and its customers were unaware of the sale of the receivables to taxpayer subsidiary contributed dollar to taxpayer as a contribution_to_capital to finance taxpayer’s purchase of the receivables in exchange for the receivables taxpayer gave subsidiary a subordinated note with an interest rate equal to one- month libor on eurodollar deposits plus amount basis points for the tax years ending date and date the amounts due under the subordinated note were dollar and dollar respectively according to parent taxpayer paid subsidiary dollar and dollar for service fees in the years ending date and date also on date the receivables purchase agreement was entered into between subsidiary as servicer taxpayer as seller corporation as buyer and trust as administrative agent subsidiary was responsible for the administration servicing and collection of the receivables taxpayer was liable for the payment of all taxes or charges payable in connection with the receivables and their creation or satisfaction the obligors on the receivables subsidiary’s customers were unaware of any transfer of the receivables as set forth in the receivables purchase agreement the agreement constituted a security_agreement under the uniform commercial code with taxpayer granting trust a security_interest in the receivables for the benefit of certain banks and financial institutions the receivables purchase agreement gave trust the right to conduct audits and inspections of taxpayer’s and subsidiary’s property records internal controls and procedures the receivables purchase agreement provided subsidiary and taxpayer with a line of credit the net investment from a consortium of banks and financial institutions arranged by trust at its discretion taxpayer selected incremental amounts tranches of at least dollar for certain periods by issuing tranche selection notices to corporation and trust the amount of the tranche discounted by a tranche rate established by trust was transferred from the consortium of banks and financial institutions through corporation to taxpayer ultimately taxpayer transferred the tranche amount to subsidiary as payment on its subordinated note the aggregate amount of all tranches was equal to the outstanding amount of the net investment to taxpayer from the consortium of banks and financial institutions the receivables purchase agreement further provided that in exchange for the line of credit the consortium of banks and financial institutions received a percentage interest buyer’s percentage interest in all outstanding receivables calculated monthly from the net investment a buyer’s discount a tl-n- deferred purchase_price and the net receivables balance to calculate the buyer’s percentage interest the net investment buyer’s discount and deferred purchase_price were added together and divided by the net receivables balance as subsidiary received payments from its customers the buyer’s percentage interest was deposited to a lockbox account for the benefit of corporation trust and the consortium of banks and financial institutions the consolidated_group of which parent subsidiary and taxpayer are members has not made an election under sec_1_475_c_-1 of the income_tax regulations the intragroup-customer election taxpayer does not hold any other_securities other than those related to the purchase agreement and the receivables purchase agreement the receivables on its date tax_return subsidiary made an election under sec_1_475_c_-1 but on its date tax_return subsidiary did not mark to market any of its u s receivables for the tax_year ending date on parent’s consolidated_income_tax_return taxpayer claimed a loss of dollar based on a mark-to-market valuation of dollar of receivables on parent’s consolidated_return for the tax_year ending date taxpayer claimed a dollar loss based on a mark-to-market valuation of dollar of receivables the basis for such treatment was parent’s assertion on form_3115 attached to its consolidated_return for its tax_year ending date that taxpayer meets the definition of a dealer_in_securities under sec_475 thus this entity uses mark-to-market to value its securities at the end of each taxable_year law and analysis sec_475 of the internal_revenue_code provides that any securities that are not inventory and are held at the end of the year by a dealer_in_securities are marked to market at the end of each taxable_year a dealer_in_securities is defined as a taxpayer who regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business or regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business see sec_475 the term security includes a note bond debenture or other evidence_of_indebtedness see sec_475 for years ending after date the term security does not include nonfinancial_customer_paper see sec_475 nonfinancial_customer_paper includes any receivable that is a note bond debenture or other evidence_of_indebtedness arising out of the sale of non- if subsidiary had any receivables at the end of the year ending date it should have marked to market the receivables once the election under sec_1_475_c_-1 is made it applies to all future years unless the election is revoked with the consent of the commissioner see sec_1_475_c_-1 tl-n- financial goods or services by a person the principal activity of which is the selling or providing of nonfinancial goods and services and that is held by such person or a person who bears a relationship to such person described in sec_267 or sec_707 at all times since issue see sec_475 i - iii whether a dealer is transacting business with customers is determined on the basis of all the facts and circumstances see sec_1_475_c_-1 solely for purposes of sec_475 concerning the definition of dealer_in_securities and except as provided in sec_1_475_c_-1 the intragroup-customer election a taxpayer’s transactions with other members of its consolidated_group are not with customers sec_1_475_c_-1 the intragroup-customer election is made by filing a statement that says insert name and employer_identification_number of common parent hereby makes the intragroup-customer election as described in sec_1_475_c_-1 of the income_tax regulations for the taxable_year ending describe the last day of the year and for subsequent taxable years the statement must be signed by the common parent and attached to a timely filed federal_income_tax return for the consolidated_group for that taxable_year see sec_1_475_c_-1 if a consolidated_group makes the intragroup-customer election sec_1_475_c_-1 does not apply to members of the group see sec_1_475_c_-1 sec_1_1502-13 provides rules for taking into account items of income gain deduction and loss of members from intercompany_transactions under sec_1_1502-13 the selling member and the buying member are treated as separate entities for some purposes but as divisions of a single corporation for other purposes the timing and character of the intercompany items and corresponding items although initially determined on a separate_entity basis are redetermined to produce the effect of transactions between divisions of a single corporation see sec_1_1502-13 an intercompany_transaction is a transaction between corporations that are members of the same consolidated_group immediately after the transaction see sec_1_1502-13 sec_1_1502-13 provides a matching_rule for the accounting of the buyer’s corresponding items and the seller’s intercompany items sec_1 c provides examples that illustrate the matching_rule of sec_1_1502-13 example of sec_1_1502-13 involves sec_475 where a dealer_in_securities sells securities to a member of its consolidated_group that is not a dealer_in_securities the example provides that under the matching_rule attributes must be redetermined by treating the seller and the buyer as divisions of a single corporation as a result of the seller’s activities the single corporation is treated as a dealer with respect to the securities and the buyer must continue to mark to market the security acquired from the seller tax_year tl-n- the purchase agreement is an intercompany_transaction because the transaction is between members of the same consolidated_group see sec_1_1502-13 as such the matching_rule of sec_1_1502-13 applies to account for the purchase agreement transactions the matching_rule of sec_1_1502-13 is illustrated in the examples listed in that section example of sec_1_1502-13 describes a situation where a dealer_in_securities sells securities to a member of its consolidated_group that is not a dealer_in_securities in this case subsidiary a dealer in securitie sec_2 sells under the purchase agreement its receivables to taxpayer a member of its consolidated_group under example of sec_1_1502-13 taxpayer as the buyer would have to account for the receivables using the mark-to-market method even if taxpayer is not a dealer in accordance with the example taxpayer and subsidiary would be treated as a single division of a corporation with the single corporation treated as a dealer see example of sec_1_1502-13 therefore whether or not taxpayer meets the definition of dealer_in_securities under sec_475 taxpayer must mark its receivables to market to comply with the requirements of sec_1_1502-13 because taxpayer is required to mark its receivables to market pusuant to sec_1_1502-13 it is not necessary to determine whether taxpayer is a dealer_in_securities under sec_475 however we note that to meet the definition provided in sec_475 taxpayer must either purchase securities from customers or sell securities to customers taxpayer has purchased receivables from subsidiary pursuant to the purchase agreement these are the only securities held by taxpayer however the purchase of the receivables from subsidiary is not a purchase from a customer unless an election is made pursuant to sec_1_475_c_-1 the intragroup- customer election a taxpayer’s transactions with other members of its consolidated_group are not transactions with customers see sec_1_475_c_-1 subsidiary would not be a dealer_in_securities but for its purchases and sales of debt instruments that at the time of purchase or sale are customer paper with respect to subsidiary however subsidiary has elected out of the exception for purchasers or sellers of nonfinancial goods or services see sec_1_475_c_-1 if subsidiary regularly purchases or originates securities from customers in the ordinary course of a trade_or_business including regularly making loans to customers in the ordinary course of a trade_or_business of making loans but engages in no more than negligible sales of the securities so acquired subsidiary would not be a dealer_in_securities for purposes of sec_475 unless subsidiary elected to be so treated see sec_1_475_c_-1 in addition to making the election under sec_1_475_c_-1 if subsidiary’s sales were negligible under sec_1_475_c_-1 subsidiary has elected to be treated as a dealer_in_securities by filing a federal_income_tax return reflecting the application of sec_475 in computing its taxable_income see sec_1 c - c ii tl-n- because the consolidated_group of which parent subsidiary and taxpayer are members has not made the intragroup-customer election and subsidiary is a member of the same consolidated_group as taxpayer taxpayer’s transactions with subsidiary are not purchases from a customer see sec_1_475_c_-1 and iii taxpayer could still be a dealer_in_securities however if it sold the receivables to customers if the receivables purchase agreement constituted a sale of the receivables taxpayer would meet the definition of dealer_in_securities by virtue of its sales of receivables which are securities for the year ending date to customers however your analysis of the facts submitted indicates that the receivables purchase agreement is a financing_transaction rather than a sale of the receivables in general federal_income_tax consequences are governed by the substance of a transaction see 293_us_465 the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 whether a transaction is a sale is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir a transaction is a sale if the benefits and burdens of the ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 courts have considered the following factors relevant in determining whether the benefits_and_burdens_of_ownership passed whether the transaction was treated as a sale 54_tc_1215 acq 1971_2_cb_3 whether the obligors on the notes were notified of the transfer of the notes id which party serviced the notes id 51_tc_1049 whether payments to the transferee corresponded to collections on the notes united surgical t c pincite town country food co inc t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_819 which party bore the risk of loss union planters nat’l bank of if the receivables purchase agreement constitutes a sale taxpayer would not fall within the exception for purchasers and sellers of nonfinancial goods and services sec_1_475_c_-1 because a member of its consolidated_group uses a method_of_accounting that allows for recognition of unrealized gains and loss see sec_1_475_c_-1 tl-n- memphis v 426_f2d_115 6th cir cert_denied 400_us_827 and which party had the potential for gain united surgical t c pincite town country food co inc t c pincite although the potential for gain and amount of risk have been deemed the pivotal factors the overall concentration should lie on the economic_substance of the transaction 556_f2d_1107 ct_cl applying the factors set forth above it appears reasonably clear that at least three of the factors indicate that the receivables purchase agreement is more properly characterized as a financing first the servicing responsibilities were retained by subsidiary and taxpayer was liable for all taxes or charges payable in connection with the receivables and their creation or satisfaction furthermore the obligors on the receivables were not notified of any transfer of the receivables also consistent with the characterization of the transaction as a financing trust was given the right to audit and inspect taxpayer’s and subsidiary’s property records internal controls and procedures these rights seem more consistent with a borrower-lender relationship on the other hand the treatment of the receivables purchase agreement as a sale is less clear while the parties use terms throughout the agreement that are consistent with a sales contract the agreement also provides that the agreement is a security_agreement under the uniform commercial code furthermore whether the receivables purchase agreement is properly characterized as a sale or financing we believe would be dependant on a more complete development and analysis of the facts and economics pertaining to the transaction for example we believe further factual and economic development and analysis would be needed to analyze the economics of the transaction to determine which party bears the opportunity for gain and risk of loss as stated above it is not necessary to determine whether the receivables purchase agreement constitutes a sale and whether taxpayer meets the definition of a dealer_in_securities under sec_475 to reach the conclusion that taxpayer must mark its receivables to market whether or not taxpayer is a dealer_in_securities sec_1_1502-13 requires that taxpayer mark its receivables to market tax_year sec_475 was added to the code to exclude nonfinancial_customer_paper from the definition of security effective for tax years ending after date nonfinancial_customer_paper includes any receivable that is a note bond debenture or other evidence_of_indebtedness arising out of the sale of non- financial goods or services by a person the principal activity of which is the selling or providing of nonfinancial goods and services and that is held by such person or a person who bears a relationship to such person described in sec_267 or tl-n- b at all times since issue see sec_475 i - iii taxpayer’s receivables fall within the definition of nonfinancial_customer_paper and therefore are not securities the receivables held by taxpayer arose out of the sale of product by subsidiary a person the principal activity of which is the selling or providing of nonfinancial goods and services and the receivables were held at all times since issue by subsidiary and taxpayer a person who bears a relationship to subsidiary that is described in sec_267 therefore taxpayer may not mark its receivables for any year ending after july case development hazards and other considerations alvin j kraft chief branch office of associate chief_counsel financial institutions products
